UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted January 4, 2006*
                               Decided January 19, 2006

                                       Before

               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. DANIEL A. MANION, Circuit Judge

               Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 05-2400

LONNIE D. WILLIAMS,                       Appeal from the United States District
           Plaintiff-Appellant,           Court for the Northern District of Indiana,
                                          South Bend Division
                         v.

PRISON HEALTH SERVICES, Inc.,             No. 3:05-CV-154 RM
et al.,
          Defendants-Appellees.           Robert L. Miller, Jr.,
                                          Chief Judge.

                                      ORDER

      Lonnie Williams, an inmate at Indiana State Prison (“ISP”), sued various ISP
medical professionals and administrators under 42 U.S.C. § 1983 alleging that they
were deliberately indifferent to his medical condition—an umbilical hernia in need


      *
        The appellees were not served with process in the district court and are not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-2400                                                                    Page 2

of surgical repair. The district court dismissed the complaint under 28 U.S.C.
§ 1915A(b)(1) for failure to state a claim. We believe that the dismissal was
premature, and vacate and remand.

       According to his complaint, Williams suffers from an umbilical hernia that
needs surgical repair. In prisoner grievances filed in 2004 that he attached to his
complaint, Williams wrote that he needed corrective surgery for his umbilical
hernia because the hernia caused him to “suffer daily from pain in [his] stomach”
that is “so bad” that he couldn’t lift anything, sometimes couldn’t even stand up,
and had to “strain to defecate” because “the pain is so bad.”

       Williams’s complaint alleged that the defendants—doctors Michael Mitcheff,
Sherif Alli-Balogum, and Karen Black; nurse practitioner Christine Maddox; ISP
superintendent Cecil Davis; ISP medical director Karla Foster; and the company
providing medical services at ISP, Prison Health Services, Inc. (“PHS”)—were
deliberately indifferent to his serious medical needs by not providing him with
surgery for his hernia. The court acknowledged that an umbilical hernia presented
a serious medical need but concluded that Williams did not allege that defendants
“want[ed] harm to come to the prisoner.” Relying on Forbes v. Edgar, 112 F.3d 262,
267 (7th Cir. 1997), the court stated that Williams was not entitled to the best care
possible or even specific care, and here Williams’s “basic, low-cost, medical
treatment” did not reflect deliberate indifference. We review de novo dismissals for
failure to state a claim under § 1915A, accepting as true Williams’s factual
allegations and drawing all reasonable inferences in his favor. Westefer v. Snyder,
422 F.3d 570, 574 (7th Cir. 2005).

        Williams argues that the district court erred in holding that his complaint
fails to state a claim for deliberate indifference. To satisfy the notice pleading
requirements of Federal Rule of Civil Procedure 8(a)(2), a complaint need only
include “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. Pro. 8(a)(2); Leatherman v. Tarrant County Narcotics
Intelligence and Coordination Unit, 507 U.S. 163, 168 (1993); see also Christopher v.
Buss, 384 F.3d 879, 881 (7th Cir. 2004). Therefore, to state an Eighth Amendment
claim, an inmate must allege only that prison officials responded with “deliberate
indifference” to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976);
see also Jones v. Simek, 193 F.3d 485, 489 (7th Cir. 1999).

      We believe that the district court’s dismissal at this early stage was
premature. We begin with defendant Mitcheff, an ISP doctor who treated Williams.
Williams alleged that Mitcheff knew of Williams’s “nausea, dizziness, headaches,
vomiting, cramps, and the difficult, painful bowel movements,” was “informed that
Plaintiff’s current medical condition is inherently dangerous and life-threatening,
and that hernia specialists have recommended immediate surgery for Plaintiff’s
No. 05-2400                                                                      Page 3

condition,” and “acknowledged that Plaintiff needs corrective surgery.” Williams
alleged that Mitcheff refused to grant his requests to see a specialist, telling him in
2004, “You think you are special, and that you can have it your way. This is not
Burger King, and you will not be sent outside for medical care. You will accept the
medical treatments that I choose to give you, otherwise you will go without.” These
allegations are sufficient to state a claim of deliberate indifference against Dr.
Mitcheff.

       The district court also prematurely dismissed Williams’s claims against other
ISP medical professionals who treated him: doctors Alli-Balogum and Black, and
nurse practitioner Maddox. Williams alleged that Dr. Alli-Balogum knew of
Williams’s umbilical hernia and “fail[ed] to conduct a meaningful physical
examination,” instead declaring that Williams’s hernia was just “constipation,” and
that “Plaintiff’s medical problems were only imaginary.” Regarding Dr. Black,
Williams alleged that Black “acknowledged that Plaintiff needed surgery for the
umbilical hernia” and “knew that Plaintiff’s medical care was grossly inadequate.”
Finally, Williams alleged that nurse practitioner Maddox “acknowledged that
Plaintiff needed corrective surgery” but “fail[ed] to formally request that Plaintiff
have access to qualified medical specialists.” Williams thus stated a claim against
Alli-Balogum, Black, and Maddox.

       We turn to the prison administrators. The district court also should have
allowed the case to proceed against superintendent Davis, whom Williams wrote to
personally on several occasions regarding his umbilical hernia. While there is no
respondeat superior liability under § 1983, see Sanville v. McCaughtry, 266 F.3d
724, 740 (7th Cir. 2001), supervisors may be liable for the constitutional violations
of subordinates if the supervisors know about and approve of the conduct. Chavez
v. Cady, 207 F.3d 901, 906 (7th Cir. 2000). Williams alleged that Davis “knew
about the constitutional violations yet failed to act when he had the power and duty
to act after Davis had been informed of the continuous pain and suffering since
2001.” In a letter attached to his complaint, Williams told Davis that his umbilical
hernia has been afflicting him since 2001: “Mr. Davis I am hurting badly and in dire
need of proper medical care. I am asking for your intervention in this matter.”
Williams’s complaint adequately stated a claim against Davis by alleging his
personal involvement in the denial of surgery.

       The district court also should have allowed the claim to go forward against
ISP medical director Foster. Williams alleged that Foster “fail[ed] to ensure that
Plaintiff received corrective surgical treatment,” and did not respond to Williams’s
letters that informed her that ISP medical staff provided him with only “superficial,
meaningless medical care.” We have held that prison hospital administrators, like
Foster in this case, are in a position that “justifies the inference at this [complaint]
stage of the proceeding that [they do] bear some responsibility for the alleged
No. 05-2400                                                                    Page 4
misconduct.” Antonelli v. Sheahan, 81 F.3d 1422, 1428 (7th Cir. 1996) (internal
citation omitted). Williams thus stated a claim against ISP medical director Foster.

       Finally, the district court should have allowed Williams’s claim to advance
against PHS, the private company providing medical services at ISP. A private
corporation can be held liable under § 1983 for its employees’ constitutional
violations only if an official corporate policy caused the violation. See Woodward v.
Correctional Med. Servs. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004). Since
Williams alleged that PHS has a “corporate policy that any umbilical hernia is
classified as “elective” surgery, which is routinely denied to prison inmates,” he
stated a claim against the company.

       Accordingly, the judgment is VACATED insofar as it dismisses the suit
against Mitcheff, Alli-Balogum, Black, Maddox, Davis, Foster, and PHS, and the
case is REMANDED for further proceedings.